Pfeifer, J.,
dissenting.
{¶ 33} I concur in Justice Cupp’s dissenting opinion. David Aey met R.C. 311.01(B)(9)(b)’s postsecondary-education requirement and should be eligible to be a write-in candidate for sheriff. Wellington’s beef is with the institution that awarded postsecondary-education credit to Aey.
{¶34} The majority reads additional requirements into a statute already designed to thwart competition. “Stifled competition does not yield better sheriffs.” State ex rel. Wolfe v. Delaware Cty. Bd. of Elections (2000), 88 Ohio St.3d 182, 187, 724 N.E.2d 771 (Pfeifer, J., dissenting).